Per Curiam,
We see no error in this case that requires us to reverse the judgment. The question of the plaintiff’s contributory neglir gence, upon the evidence,- was one for the jury. It was submitted in a- charge that was both fair and adequate, and the *466jury has found that she was not guilty of negligence that contributed in any degree to the injury of which she complains'. Whether their conclusion is correct is not for us to consider. The question was for them, and it was properly left to them.
The judgment is affirmed.